DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/11/2021 has been entered. Claims 1, 7, 13-18, 22 and 24 have been amended. Claims 27-28 have been canceled. Claims 39-50 have been added. Claims 1, 7, 12-13, 17-18, 22, 24 and 29-50 remain pending in the application.

Response to Arguments
3.	Applicant’s arguments, see page 10, filed 10/11/2021, with respect to claim 12 have been fully considered and are persuasive.  The 103 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hatambeiki et al. (US 20180167762 A1).

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1, 7, 12-13 and 39-42 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hatambeiki et al. (US 20180167762 A1).
Regarding claim 1, Hatambeiki teaches an apparatus (server 128 of Fig. 1), comprising: at least one processor; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor to (The processor 202 may be configured to provide general operation of the server 128 by executing processor-executable instructions stored in the memory 204, for example, executable code., see [0078]): 
identify a location of a first user device (the server 128 promotes the missing app(s) to one or more of the smart devices located at the end user's home, see [0020]); 
identify a first application that has been installed on at least a second user device different from the first user device while the second user device was at the location in the past (The server 128, in turn, analyzes the app information to determine a present configuration of apps installed on one or more smart devices located at the end-user's home…The desired app(s) is/are compared to the app information received from an end user smart device by the server 128 to determine "missing apps," i.e., apps that are not installed on one or more end-user smart devices, see [0020]); and
 based on the identifying of the first application as having been installed on the second user device while the second user device was at the location in the past (The server 128, in turn, analyzes the app information to determine a present configuration of apps installed on one or more smart devices located at the end-user's home, see [0020]), present a message on the first user device alerting a user of the availability of the first application (the server 128 sends a message to one or more of the smart devices over a wide-area network 132 and a local-area network 134 with an invitation for the end user to install one or more missing apps. Preferably, although not required, the message is directed to the device onto which the missing app(s) is/are to be installed, see [0020]).


identify a location of a first user device (the server 128 promotes the missing app(s) to one or more of the smart devices located at the end user's home, see [0020]); 
identify a first application that has been installed on at least a second user device different from the first user device while the second user device was at the location (The server 128, in turn, analyzes the app information to determine a present configuration of apps installed on one or more smart devices located at the end-user's home…The desired app(s) is/are compared to the app information received from an end user smart device by the server 128 to determine "missing apps," i.e., apps that are not installed on one or more end-user smart devices, see [0020]); and 
based on the identifying of the first application as having been installed on the second user device while the second user device was at the location (The server 128, in turn, analyzes the app information to determine a present configuration of apps installed on one or more smart devices located at the end-user's home, see [0020]), present at least one message on the first user device alerting a user of the availability of the first application (the server 128 sends a message to one or more of the smart devices over a wide-area network 132 and a local-area network 134 with an invitation for the end user to install one or more missing apps. Preferably, although not required, the message is directed to the device onto which the missing app(s) is/are to be installed, see [0020]).

Regarding claim 12, Hatambeiki teaches a method (A server 128 promotes new apps to one or more smart devices located at an end-user's home, see [0020], comprising: 

identifying a first application that has been installed on at least a second user device different from the first user device while the second user device also one or more of: was at the location, received at least one wireless signal having the at least one characteristic (The server 128, in turn, analyzes the app information to determine a present configuration of apps installed on one or more smart devices located at the end-user's home…The desired app(s) is/are compared to the app information received from an end user smart device by the server 128 to determine "missing apps," i.e., apps that are not installed on one or more end-user smart devices, see [0020]); and 
based on the identifying of the first application as having been installed on the second user device and based on identifying one or more of the location and the at least one characteristic (The server 128, in turn, analyzes the app information to determine a present configuration of apps installed on one or more smart devices located at the end-user's home, see [0020]), present a message on the first user device alerting a user that the first application is available for downloading (the server 128 sends a message to one or more of the smart devices over a wide-area network 132 and a local-area network 134 with an invitation for the end user to install one or more missing apps. Preferably, although not required, the message is directed to the device onto which the missing app(s) is/are to be installed, see [0020]).
Regarding claim 13, Hatambeiki teaches the method of Claim 12, comprising identifying the location of the user device (the server 128 promotes the missing app(s) to one or more of the smart devices located at the end user's home, see [0020]).
Regarding claim 39, Hatambeiki teaches the apparatus of Claim 1, wherein the apparatus comprises a server in communication with the first user device (e.g. server 128 of Fig. 1).

Regarding claim 41, Hatambeiki teaches the apparatus of Claim 40, comprising the second user device (e.g. device 108 of Fig. 1).
Regarding claim 42, Hatambeiki teaches the apparatus of Claim 1, wherein the apparatus comprises the first user device, and wherein the first user device executes at least part of the instructions (In this embodiment, one or more of the smart devices performs an app discovery operation, retrieving app information of apps already installed on other smart devices within an end user's home, see [0020]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 17-18 and 43-50 are rejected under 35 U.S.C. 103 as being unpatentable over Hatambeiki in view of Gedikian et al. (US 20160094598 A1.
Regarding claim 17, Hatambeiki teaches the method of Claim 12.
However, Hatambeiki does not teach comprising identifying the at least one characteristic of at least one wireless signal received by the first user device, wherein the at least one characteristic comprises one or more of: a particular frequency of the at least one wireless signal, a particular phase of the at least one wireless signal, a particular amplitude of the at least one wireless signal.
In an analogous art, Gedikian teaches comprising identifying the at least one characteristic of at least one wireless signal received by the first user device, wherein the at least one characteristic 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Gedikian to provide content discovery to better serve the user device as suggested.
Regarding claim 18, Hatambeiki teaches the method of Claim 12.
However, Hatambeiki does not teach comprising identifying the at least one characteristic of at least one wireless signal received by the first user device.
In an analogous art, Gedikian teaches comprising identifying the at least one characteristic of at least one wireless signal received by the first user device (The beacon information can include a beacon identifier (e.g., UUID) to identify the location of the broadcast and a content ID to identify the specific content being broadcast, see [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Gedikian to provide content discovery to better serve the user device as suggested.
Regarding claim 43, Hatambeiki teaches the apparatus of Claim 1.
However, Hatambeiki does not teach wherein the instructions are executable to: identify that the first user device is a device of a particular device type; and based on the identifying of the first application as having been installed on the second user device while the second user device was at the location in the past and based on the first user device being a device of the particular device type, present the message.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Gedikian to provide content discovery to better serve the user device as suggested.
Regarding claim 44, Hatambeiki teaches the apparatus of Claim 43.
However, Hatambeiki does not teach wherein the particular device type is a first particular device type, and wherein the first application is an application configured to control devices of the first particular device type but not devices of a second particular device type different from the first particular device type.
In an analogous art, Gedikian teaches wherein the particular device type is a first particular device type (A device ID stored by client device 106 can identify the type of client device receiving the broadcast, see [0044]), and wherein the first application is an application configured to control devices of the first particular device type but not devices of a second particular device type different from the first particular device type (the targeted advertisements are formatted for the particular device type (e.g., smart phone) identified by the device ID. For example, an Internet radio station for a media player may be formatted differently than an Internet radio station for a smart phone, tablet computer or 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Gedikian to provide content discovery to better serve the user device as suggested.
Regarding claim 45, Hatambeiki teaches the apparatus of Claim 1
However, Hatambeiki does not teach wherein the instructions are executable to: identify that the first user device is a device from a particular device manufacturer; and based on the identifying of the first application as having been installed on the second user device while the second user device was at the location in the past and based on the first user device being a device from the particular manufacturer, present the message.
In an analogous art, Gedikian teaches wherein the instructions are executable to: identify that the first user device is a device from a particular device manufacturer (The device ID identifies the client device as a smart phone, see [0051]); and based on the identifying of the first application as having been installed on the second user device while the second user device was at the location in the past and based on the first user device being a device from the particular manufacturer (A content provider can select beacon information for broadcast based on the geographic known location of the beacon, the streaming media being broadcast and the type of broadcast device, see [0044]), present the message (see text message of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Gedikian to provide content discovery to better serve the user device as suggested.
Regarding claim 46, Hatambeiki teaches the CRSM of Claim 7.

In an analogous art, Gedikian teaches wherein the instructions are executable to: identify that the first user device is a device of a particular device type (The device ID identifies the client device as a smart phone, see [0051]); and based on the identifying of the first application as having been installed on the second user device while the second user device was at the location and based on the first user device being a device of the particular device type (A content provider can select beacon information for broadcast based on the geographic known location of the beacon, the streaming media being broadcast and the type of broadcast device, see [0044]), present the at least one message (see text message of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Gedikian to provide content discovery to better serve the user device as suggested.
Regarding claim 47, Hatambeiki teaches the CRSM of Claim 7.
However, Hatambeiki does not teach wherein the instructions are executable to: identify that the first user device is a device from a particular device manufacturer; and based on the identifying of the first application as having been installed on the second user device while the second user device was at the location and based on the first user device being a device from the particular manufacturer, present the at least one message.
In an analogous art, Gedikian teaches wherein the instructions are executable to: identify that the first user device is a device from a particular device manufacturer (The device ID identifies the client 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Gedikian to provide content discovery to better serve the user device as suggested.
Regarding claim 48, Hatambeiki teaches the method of Claim 12.
However, Hatambeiki does not teach comprising: identifying that the first user device is a device of a particular device type; and based on the identifying of the first application as having been installed on the second user device and based on the identifying of the first user device as being a device of the particular device type, presenting the message.
In an analogous art, Gedikian teaches comprising: identifying that the first user device is a device of a particular device type (The device ID identifies the client device as a smart phone, see [0051]); and based on the identifying of the first application as having been installed on the second user device and based on the identifying of the first user device as being a device of the particular device type (A content provider can select beacon information for broadcast based on the geographic known location of the beacon, the streaming media being broadcast and the type of broadcast device, see [0044]), presenting the message (see text message of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Gedikian to provide content discovery to better serve the user device as suggested.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Gedikian to provide content discovery to better serve the user device as suggested.
Regarding claim 50, Hatambeiki teaches the method of Claim 1.
However, Hatambeiki does not teach comprising: identifying that the first user device is a device from a particular device manufacturer; and based on the identifying of the first application as having been installed on the second user device and based on the identifying of the first user device as being a device from the particular manufacturer, presenting the message.
In an analogous art, Gedikian teaches comprising: identifying that the first user device is a device from a particular device manufacturer (The device ID identifies the client device as a smart phone, see [0051]); and based on the identifying of the first application as having been installed on the second user device and based on the identifying of the first user device as being a device from the particular manufacturer (A content provider can select beacon information for broadcast based on the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the notification of Gedikian to provide content discovery to better serve the user device as suggested.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hatambeiki in view of Shirakawa et al. (US 20120088523 A1).
Regarding claim 22, Hatambeiki teaches the apparatus of Claim 1.
However, Hatambeiki does not teach wherein the instructions are executable to: present a user interface (UI) on a display of the user device, the UI comprising a setting that is selectable to set the user device to use respective user device locations to identify respective applications for which respective messages are to be presented alerting the user of the availability of the respective applications.
In an analogous art, Shirakawa teaches wherein the instructions are executable to: present a user interface (UI) on a display of the user device, the UI comprising a setting that is selectable to set the user device to use respective user device locations to identify respective applications for which respective messages are to be presented alerting the user of the availability of the respective applications (see setting of Fig. 9 and conditions of Figs. 12-14).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the user interface of Shirakawa to provide a notification device which allows for easily registering a spot to be notified to a user, without requiring the user to selectively register each of spots that the user wishes to go to.
Regarding claim 24, Hatambeiki teaches the CRSM of Claim 7. 

In an analogous art, Shirakawa teaches wherein the instructions are executable to: present a user interface (UI) on a display, the UI comprising a first setting that is selectable to set the user device to use respective user device locations to identify respective applications for which respective messages are to be presented alerting the user of the availability of the respective applications, the UI comprising a second setting different from the first setting, the second setting being selectable to set the user device to wait the period of time prior to presenting one or more messages alerting the user of the availability of various applications (Setting of Fig. 9 and conditions of Figs. 12-14).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the app promotion of Hatambeiki with the user interface of Shirakawa to provide a notification device which allows for easily registering a spot to be notified to a user, without requiring the user to selectively register each of spots that the user wishes to go to.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soto et al. (US 10002199 B2) discloses that a localized app recommendation can be triggered (e.g., by a mobile device coming within a threshold distance of an application hotspot or some other . 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 










/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641